The opinion of the court was delivered by .
Redeield J.
We think the action of book account will well lie in the present case. It has been decided by this court, that where one orders an article manufactured at a mechanic’s shop, and it is made according to the order, it may be charged and recovered for in this form of action, whether it is ever delivered or not. When the order is ex*518ecuted, so that nothing more remains to be done, the title to the thing passes to the vendee, and thereafter it remains at his risk, and he becomes debtor to the vendor for the price, and that is the proper time to make the charge on book. The same course of reasoning precisely, it is obvious, will apply to the present case. After the plaintiffs had purchased the articles, for the defendant, according to his request, and given him proper notice, (and this must depend upon the contract between the parties,) the title passed to the vendee, and they might well be charged on book against him. They would then remain at his expense and risk, and he would become debtor for the price to the plaintiffs. '
Judgment affirmed.